******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
        SIDNEY PARKER v. COMMISSIONER
                OF CORRECTION
                   (AC 37796)
          DiPentima, C. J., and Lavine and Pellegrino, Js.
     Argued October 19—officially released November 22, 2016

   (Appeal from Superior Court, judicial district of
                 Tolland, Bright, J.)
  Cheryl A. Juniewic, assigned counsel, for the appel-
lant (petitioner).
   Timothy F. Costello, assistant state’s attorney, with
whom, on the brief, were David S. Shepack, state’s
attorney, and Kelly A. Masi and Angela R. Macchiarulo,
senior assistant state’s attorneys, for the appellee
(respondent).
                           Opinion

  PER CURIAM. The petitioner, Sidney Parker, appeals
following the denial of his petition for certification to
appeal from the judgment of the habeas court denying
his petition for a writ of habeas corpus. On appeal, the
petitioner claims that the habeas court (1) abused its
discretion by denying certification to appeal from the
judgment denying his petition for a writ of habeas cor-
pus and (2) improperly concluded that his criminal
counsel had not rendered ineffective assistance by
advising him to plead guilty. We dismiss the appeal.
   On August 9, 2010, in the judicial district of Litchfield,
the petitioner pleaded guilty pursuant to the Alford
doctrine1 to one count of sexual assault in the first
degree in violation of General Statutes §§ 53a-49 and
53a-70 for crimes he committed in Torrington on
December 20, 2009.2 On September 3, 2010, the peti-
tioner was sentenced to eight years of incarceration
followed by seven years of special parole. On Septem-
ber 7, 2012, the petitioner filed a petition for a writ of
habeas corpus. He amended his petition on July 1, 2014,
alleging that his trial counsel rendered ineffective assis-
tance with respect to his Alford plea.3 Following a trial
held on September 10, 2014, the habeas court denied the
petition for a writ of habeas corpus and subsequently
denied the petition for certification to appeal.
   We first set forth the standard of review we apply to
a claim that the habeas court abused its discretion by
denying certification to appeal from a judgment denying
a petition for a writ of habeas corpus. ‘‘Faced with a
habeas court’s denial of a petition for certification to
appeal, a petitioner can obtain appellate review of the
dismissal of his petition for habeas corpus only by satis-
fying the two-pronged test enunciated by our Supreme
Court in Simms v. Warden, 229 Conn. 178, 640 A.2d
601 (1994), and adopted in Simms v. Warden, 230 Conn.
608, 612, 646 A.2d 126 (1994). First, he must demonstrate
that the denial of his petition for certification consti-
tuted an abuse of discretion. . . . Second, if the peti-
tioner can show an abuse of discretion, he must then
prove that the decision of the habeas court should be
reversed on the merits. . . .
   ‘‘To prove an abuse of discretion, the petition must
demonstrate that the [resolution of the underlying claim
involves issues that] are debatable among jurists of
reason; that a court could resolve the issues [in a differ-
ent manner]; or that the questions are adequate to
deserve encouragement to proceed further. . . . In
determining whether the habeas court abused its discre-
tion in denying the petitioner’s request for certification,
we necessarily must consider the merits of the petition-
er’s underlying claims to determine whether the habeas
court reasonably determined that the petitioner’s
appeal was frivolous.’’ (Citation omitted; internal quota-
tion marks omitted.) Moye v. Commissioner of Correc-
tion, 168 Conn. App. 207, 214–15,   A.3d     (2016).
   We have examined the record and the briefs, consid-
ered the arguments of the parties, and are persuaded
that the habeas court properly denied certification to
appeal. The habeas court’s thoughtful memorandum of
decision fully addresses the arguments raised in this
appeal, and we adopt it as a proper statement of the
facts and the applicable law on those issues. See Parker
v. Commissioner of Correction, 169 Conn. App. 424,
A.3d      (2015) (appendix). ‘‘It would serve no useful
purpose for us to repeat the discussion contained
therein.’’ (Internal quotation marks omitted.) Torrice v.
Commissioner of Correction, 55 Conn. App. 1, 2, 739
A.2d 270 (1999).
      The appeal is dismissed.
  1
    See North Carolina v. Alford, 400 U.S. 25, 37, 91 S. Ct. 160, 27 L. Ed. 2d
162 (1970).
  2
    At approximately the same time, a number of drug related charges and
violation of probation charges were pending against the petitioner in the
judicial district of Waterbury.
  3
    The petitioner alleged a second count of ineffective assistance by differ-
ent counsel with respect to charges to which he pleaded guilty in the judicial
district of Waterbury. See footnote 2 of this opinion. The sentences on the
Litchfield conviction and the Waterbury conviction are running concurrently.
The petitioner withdrew the second count of his amended petition for a
writ of habeas corpus prior to the habeas trial.